Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The closest prior art is the following:

US 6138107   & 7146344
 EP-0992952-A2
Steve Smith, Paying for Content, E-Content 2003


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:   

The prior art fails to tech or render obvious the specific claim limitation. For example, the references fail to disclose or suggest each and every element of the claims such as   two separate interchange entities for non-microtransactions and microtransactions respectively. See independent claims 1, 20 and 21. Nor does the prior art  teach or suggest aggregating microtransactions by a second interchange entity and outputting the aggregating the resulting transaction to a first interchange entity.  

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C WEISBERGER whose telephone number is (571)272-6753.  The examiner can normally be reached on Monday - Thursday 10AM-8PM PCT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-0160.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD C. WEISBERGER
 



/RICHARD C WEISBERGER/Primary Examiner, Art Unit 3698